UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6239


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY BERNARD ALEXANDER, a/k/a Sealed Dft #1,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:95-cr-00178-MOC-1)


Submitted:   May 26, 2016                     Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tony B. Alexander, Appellant Pro Se. Steven R. Kaufman, Assistant
United States Attorney, Charlotte, North Carolina; Amy Elizabeth
Ray, Assistant United States Attorney, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tony Bernard Alexander appeals from the district court’s

orders denying his motion for early termination of his supervised

release and denying his motion for reconsideration.                     We have

reviewed   the   record   and   find    no   abuse    of   discretion    and   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Alexander, No. 3:95-cr-

00178-MOC-1 (W.D.N.C. Jan. 6, 2016 & Jan. 27, 2016).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials     before   this    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2